Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 2/9/2021 that has been entered and made of record.
Response to after Non-Final
2.	No claim is amended. No claim is cancelled.  No new claim is added. No new matter is added.
Withdrawal of Double Patenting Rejection
3.	Claim 21-40 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 11-20 of allowed application 16/370,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on allowed application 16/370,226 filed on 3/29/2019. However, applicant has filed Terminal Disclaimer on 2/9/2021 and is accepted by USPTO office. Examiner respectfully withdraws the rejection.
Allowable Subject Matter
4.	Claim 21-40 are allowed.
Following is Examiner's statement of reason for allowance 
 5.	Independent claims 21, 29 and 35 are allowable because prior art fails to 

6.	Claims 22-28 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 21 as the system of claim 21.
7.	Claims 30-34 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim29 as the method of claim 29.
8. 	Claims 36-40 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim35 as the non-transitory computer readable medium of claim 35.


9.	The closet prior art of Esaias Greeff (US 2007/0180143) in view of Debbie Anglin (US 2018/0052832) and in further view of Shahar Shpalter (US 202010/0332214) and in further view of Francois Orsini (US 2018/0121423) teaches method and system text based communication but further fails to teach receiving a text-based communication from a first user device, wherein the text-based communication comprises a source language that is a first spoken language; identifying a second user device to receive the text-based communication; determining that the text-based communication comprises an untranslated text-based communication based on a comparison between the source language and a target language associated with the second user device, wherein the target language is a second spoken language; generating a translation request in response to determining that the source language does not match the target language, wherein the translation request is associated with the untranslated text-based communication, the source language, and the target language; outputting the untranslated text-based communication, the source language, and the target language to a third-party translation service; receiving a translated text-based communication based on the untranslated text-based communication, the source language, and the target language; and outputting the translated text-based communication to the second user device.
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677